In an action to recover damages, inter alia, for breach of contract, the plaintiffs appeal, (1) as limited by their brief, from so much of an order of the Supreme Court, Kings County (Kramer, J.), dated May 10, 1993, as granted those branches of the defendants’ cross-motion which were for summary judgment dismissing the first, second, third, fifth, and sixth causes of action and (2) from an order of the same court dated October 28, 1993 which denied their motion which was denominated as one to renew and reargue but which was in effect to renew.
Ordered that the order dated May 10, 1993 is affirmed insofar as appealed from; and it is further,
Ordered that the order dated October 28, 1993 is affirmed; and it is further,
Ordered that the respondents are awarded one bill of costs.
Contrary to the plaintiffs’ contention, the trial court properly dismissed the plaintiffs’ causes of action for breach of *652contract since they are based on an oral agreement for the sale of real property which was unenforceable pursuant to the Statute of Frauds (see, Nicolaides u Nicolaides, 173 AD2d 448). Moreover, under the facts of this case, and pursuant to CPLR 3212 (f), the plaintiffs’ mere suspicion that further discovery will uncover written documentary evidence of said agreement provides no basis for denying the defendants’ summary judgment motion as to the first, second, third, fifth, and sixth causes of action (see, American Prescription Plan v American Postal Workers Union AFL-CIO Health Plan, 170 AD2d 471, 473).
We have reviewed the parties’ remaining contentions and find them to be without merit. Rosenblatt, J. P., Ritter, Pizzuto and Krausman, JJ., concur.